ROSS, Circuit Judge
(dissenting). I agree with the court below that the gross neglect of the master of the ship disclosed by the record presents a shocking instance of “man’s inhumanity to man”; but, being of the opinion that by the law of England the ship is not liable in rem for the damages claimed, and that under the decision of the Supreme Court in the case of The Osceola, 189 U. S. 158, 175, 23 Sup.Ct. 483, 47 L. Ed. 760, the seaman is not allowed to recover an indemnity for the negligence of the master or any member of the crew, I feel obliged to dissent from the judgment against the ship, allowing the libelant $4,000 damages for the neglect oi the master in his treatment of him.